John Mauzy Pittman, Judge, dissenting. I dissent. This case should be very simple. As Chief Judge Jennings states in his dissent, the issue presented to the Commission was whether the chiropractic treatment undergone by appellant subsequent to July 28, 1989, was reasonably necessary for the treatment of his injury. See Ark. Code Ann. § 11-9-508 (1987). The Commission found that appellant had failed in his burden of proving that the treatment was reasonable and necessary. The only issue presented on appeal is whether the Commission’s finding is supported by substantial evidence. I agree with Chief Judge Jennings’ analysis of this issue and join in his dissenting opinion. However, I feel I must write separately in order to offer a direct response to some of the more troubling statements and implications of a majority of this court. The majority reverses a significant portion of the Commission’s decision because “no witness, including Dr. Hartmann, testified that the treatments rendered subsequent to July 28, 1989, were unreasonable and unnecessary.” In the process of so holding, the majority: (1) imposes on the employer a burden of disproving the reasonableness and necessity of a claimant’s chiropractic treatment; (2) effectively imposes on the employer a burden of forcing a claimant to submit to and attend an independent medical evaluation; and (3) seemingly declares as a matter of law that an employer is liable for an injured employee’s chiropractic treatment unless and until an independent medical examination is performed. The law in this state has always been that the claimant bears the burden of proving his entitlement to workers’ compensation benefits. See Arkansas Department of Health v. Williams, 43 Ark. App. 169, 863 S.W.2d 583 (1993); Gencorp Polymer Products v. Landers, 36 Ark. App. 190, 820 S.W.2d 475 (1991); Morrow v. Mulberry Lumber Co., 5 Ark. App. 260, 635 S.W.2d 283 (1982). This same rule is applicable not only to claims for medical benefits generally, see Morgan v. Desha County Tax Assessor’s Office, 45 Ark. App. 95, 871 S.W.2d 429 (1994), but to charges for chiropractic care as well, Alexander v. Lee Way Motor Freight, 15 Ark. App. 41, 689 S.W.2d 3 (1985) (“The claimant’s right to seek treatment from a chiropractor is not unconditional; he must still prove the treatment is reasonable and necessary and causally related to his compensable injury”). The employer has no burden of disproving a claimant’s entitlement to benefits. The issue before the Commission, therefore, was not whether appellee had offered definitive proof that appellant’s chiropractic treatment was ««reasonable and ««necessary. Instead, the issue was whether appellant had met his burden of affirmatively proving by a preponderance of the credible evidence that the treatment was, in fact, reasonably necessary. Likewise, the issue on appeal is not whether appellee presented one witness or another from whose testimony the Commission could have found the treatment to be unreasonable and unnecessary. Since the Commission found that the party with the burden of proof, appellant, had failed to meet that burden, the issue is whether the Commission’s opinion displays a substantial basis for the denial of relief. Wright v. ABC Air, Inc., 44 Ark. App. 5, 864 S.W.2d 871 (1993); Johnson v. American Pulpwood Co., 38 Ark. App. 6, 826 S.W.2d 827 (1992); Shaw v. Commercial Refrigeration, 36 Ark. App. 76, 818 S.W.2d 589 (1991); Linthicum v. Mar-Bax Shirt Co., 23 Ark. App. 26, 741 S.W.2d 275 (1987); Williams v. Arkansas Oak Flooring Co., 267 Ark. 810, 590 S.W.2d 328 (Ark. App. 1979). These differences are fundamental, but are missed entirely by the majority.1  If, however, the majority is insistent upon shifting the burden of proof to the employer, then the case should at least be remanded for an evidentiary hearing at which appellee would be allowed the opportunity to offer whatever additional evidence it might have in order to disprove the reasonableness and necessity of the treatment administered to appellant between July 1989 and March 1991. As it stands, the majority places upon appellee a burden of proof of which appellee could not have been aware, as it never before existed, and then, after conducting a de novo review of the record, faults appellee for not having met that burden. This is wrong. Finally, I cannot help but note that the majority also attaches a crucial significance to March 21, 1991, the date of Dr. Hart-mann’s report following his independent examination of appellant. In the next to last paragraph of Judge Cooper’s opinion, three judges apparently conclude that our Workers’ Compensation Act prohibits the denial of benefits for chiropractic treatment that is undergone prior to a “determinfation] by medical experts” that such treatment is unreasonable and unnecessary. This same sentiment is echoed throughout the concurring opinion. As a practical matter, the majority has elevated chiropractic care to a state that it is automatically treated as reasonable and necessary and compensable unless and until an independent medical examination conclusively establishes otherwise. I do not understand the position taken by the majority. First, it is clear that the majority has created the argument out of whole cloth and, as such, the question should not be considered at all. It simply cannot be said that appellant has at any time argued that the dates of Dr. Hartmann’s examination or report are in any way significant, that he (appellant) had any reason to believe that appellee was willing to pay for the treatment received prior to those dates, or that appellee should be responsible for the cost of the treatment because of some delay in having him independently examined. Appellant argues only that all of his chiropractic treatment was, in fact, reasonable and necessary for the treatment of his compensable injury and that the evidence is insufficient to support a finding otherwise. In any event, I am unaware of any authority, or reason, supporting the majority’s decision to make an independent medical examination essentially a prerequisite to the employer’s right to contest its liability for chiropractic expenses. While an employer may request that the Commission order a claimant to undergo such an independent examination, Ark. Code Ann. § 11-9-511 (1987), there is no requirement that the employer make such a request or that the Commission grant it. If there is no requirement that such an examination be performed at all, then there certainly is no requirement that an employer secure the performance of an examination that the majority would deem either conclusive or “timely.” Indeed, only the Commission can require a claimant to undergo an independent medical examination. Ark. Code Ann. § 11-9-511.2 The fact of the matter is that controverting liability for a claimant’s chiropractic treatment, as appellee did in this case as of July 28, 1989, is all that is required for an employer to put the claimant to his burden of proving that the treatment for which benefits are sought was reasonable and necessary. See DeBoard v. Colson Co., 20 Ark. App. 166, 725 S.W.2d 857 (1987); see also Alexander v. Lee Way Motor Freight, supra.  Aside from the absence of expert testimony that the treatment was, in so many words, unreasonable and unnecessary, the only other evidentiary support offered for the majority’s conclusion is that a treating physician was appointed for appellant. The majority maintains that the “fact” that “the order” appointed a treating physician “indicates that the appellant required medical treatment up to and after the time of the hearing in this case.” Clearly, the inference drawn by the majority with respect to the need for prior medical treatment is a non sequitur. Even if it were not, however, it cannot be said that the mere existence of a need for some medical treatment justifies the automatic imposition of liability on the employer for any and all treatment previously received, regardless of whether it was reasonable and necessary. As basic as the foregoing is, it is nevertheless secondary when one considers that the Commission’s order in this case, which is the order appealed from and the only order abstracted by either party, is absolutely silent regarding the appointment of a treating physician. Even assuming that some order touching on the subject might exist, the majority can only have found it by reference to the record. Therefore, in addition to everything else, the majority must also have violated the well-established rule that we do not go to the record to reverse. See, e.g„ Boren v. Qualls, 284 Ark. 65, 680 S.W.2d 82 (1984).   It should be noted that appellee was not seeking to bar appellant’s right to further compensation on grounds that appellant had failed to obey any order of the Commission with respect to an independent examination, see Ark. Code Ann. § 11 -9-511 (e); appellee was merely contesting whether the treatment appellant had received was reasonable and necessary. In the former situation, it may be that the employer would bear the burden of proving the claimant’s failure to obey an order; in the latter, the employer has no burden of proof.